Chase, Ch. J.
delivered the opinion of the court. Tt appears by the statement of facts that the defendant in the court below, took a lease of the house in South street No. 7, from the plaintiff, for one year, on the same terms it had been by the plaintiff let to J. Sands, the former tenant — , the rent to be paid quarterly. At the tune of the contract between the plaintiff and the defendant, the latter had the possession, use and occupation of the house under Sands, which possession, use and occupation, was continued under the contract between the plaintiff and the defendant, and the defendant became liable to the action for the use and *322occupation, and his liability to that action could not be db vested or defeated by his abandoning or relinquishing the possession or underletting to another, and that liability con» tinned during the terra.
JUDGMENT AI'FIHMEDf